DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 12, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2004/0104619 to Manaka.
Regarding Claim 1, Manaka discloses a parking brake control apparatus (see Figures 1-4) for a vehicle, the parking brake control apparatus controlling a parking brake 21 of the vehicle, the parking brake control apparatus comprising: a parking switching operation unit 4 provided in a position at which an occupant of the
vehicle can operate the parking switching operation unit 4, the parking switching operation unit 4 switching the parking brake 21 between ON and OFF (see Figure 1 and paragraph 0020); a vehicle power source switching operation unit 5 provided in a position at which the occupant can operate the vehicle power source switching operation unit 5, the vehicle power source switching operation unit 5 switching a power source of the vehicle between ON and OFF (see Figure 1 and paragraph 0020); a parking brake controller controlling the parking brake 21 and executing automatic
application control in which the parking brake 21 is automatically turned on when the power source of the vehicle is operated from ON to OFF by the occupant with use of the vehicle power source switching operation unit 5 (see paragraph 0025); and a prohibition condition determination unit determining that a prohibition condition for prohibiting the automatic application control is satisfied when a turning-off operation for the vehicle power source switching operation unit 5 is executed after a turning-off operation
for the parking switching operation unit 4 is executed in a state where the power source of the vehicle is ON, a state where the vehicle is stopped, and a state where the parking brake 21 is OFF (see paragraph 0029), wherein when a determination is made that the prohibition condition is satisfied, the parking brake controller does not execute the automatic application control (see paragraphs 0029-0030).
Regarding Claim 3, Manaka further discloses that when the turning-off operation for the parking switching operation unit 4 is continued for a predetermined time period or longer (i.e., any time period satisfies this limitation), the prohibition condition determination unit determines that the turning-off operation for the parking switching operation unit 4 is executed (see paragraphs 0029-0030).
Regarding Claim 4, Manaka further discloses that the parking brake controller does not turn off the parking brake 21 even if the turning-off operation for the parking switching operation unit 4 is executed in a state where the power source of the vehicle is OFF and a state where the parking brake is ON (see Figure 3 and paragraphs 0025-0026).
Regarding Claim 5, Manaka further discloses a slope sensor detecting a slope of a road on which the vehicle is positioned, wherein the prohibition condition determination unit further determines that the prohibition condition is satisfied when the slope of the road is at a predetermined angle or smaller (as implied from paragraph 0018).
Regarding Claim 6, Manaka further discloses a range sensor detecting a position of a shift lever of the vehicle, wherein the prohibition condition determination unit further determines that the prohibition condition is satisfied when the shift lever is in a neutral position (see Figure 3 item 8 and paragraph 0020).
Regarding Claim 9, see Claim 1 above.
Regarding Claim 12, see Claim 4 above.
Regarding Claim 15, see Claim 5 above.
Regarding Claim 18, see Claim 6 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 10, 11, 13, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2004/0104619 to Manaka in view of PG Publication No. 2016/0186859 to Parker, Jr et al.
Regarding Claim 2, Manaka discloses most all the features of the instant invention as applied above, except for a notification unit notifying the occupant that the automatic application control is not executed when a determination is made that the prohibition condition is satisfied.
Parker, Jr et al are relied upon merely for their teachings of a parking brake control apparatus having a notification unit notifying that an automatic application control is not executed when a determination is made that a prohibition condition is satisfied (see paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the parking brake control apparatus of Manaka with a notification unit as claimed as taught by Parker, Jr et al in order to always keep the driver informed of the status of the parking brake control to ensure the driver is always aware if the parking brake is ON.
Regarding Claim 10, see Claim 3 above.
Regarding Claims 11 and 13, see Claim 4 above. 
Regarding Claims 14 and 16, see Claim 5 above. 
Regarding Claims 17 and 19, see Claim 6 above. 
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2004/0104619 to Manaka.
Regarding Claim 7, Manaka discloses most all the features of the instant invention as applied above, except for the parking switching operation unit and the vehicle power source switching operation unit being arranged on a same side in a width direction of the vehicle with respect to a steering wheel of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the parking switching operation unit and the vehicle power source switching operation unit of Manaka on a same side in a width direction of the vehicle with respect to a steering wheel of the vehicle as a matter of design preference dependent upon the size and shape of the vehicle console and the location of the steering wheel in the vehicle.
Regarding Claim 8, Manaka discloses most all the features of the instant invention as applied above, except for the parking switching operation unit and the vehicle power source switching operation unit being arranged on a central side in a width direction of the vehicle with respect to a steering wheel of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the parking switching operation unit and the vehicle power source switching operation unit of Manaka on a central side in a width direction of the vehicle with respect to a steering wheel of the vehicle as a matter of design preference dependent upon the size and shape of the vehicle console and the location of the steering wheel in the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,561,527 to Nakamoto et al., U.S. Patent No. 4,629,043 to Matsuo et al., U.S. Patent No. 8,041,475 to Fujita et al., PG Publication No. 2017/0151936 to Takase et al., and U.S. Patent No. 10,322,706 to Uehara et al all disclose parking brake control apparatus for vehicles similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/07/22